Reese, C. J.,
dissenting.
I cannot agree with the opinion of the majority in this case. I believe from the evidence that Bartlett was the agent of the plow company throughout the demonstration of the machinery, which was then on exhibition, and not the agent or employee of Murdock & Son. He was sent there by his employer to exhibit the spreader in action in order to create a demand for it, thus increasing its sales. He was not employed by the Murdocks, nor in any sense .under their control. The preparation for exhibition was wholly under his control and direction, notwithstanding some, possibly the most, of the manual labor was performed by the Murdocks, and the power furnished by them. The manner of setting and adjusting the spreader, by which the accident occurred, was' certainly under his direction. By his negligence in setting it up, the plaintiff, who, with all the people generally, was invited to witness the action of the machine, was *776most seriously hurt. The Murdocks may have been guilty of negligence and thus become joint tort-feasors, but they were in no sense the masters of Bartlett. It,is possible that their negligence, contributed to the injury complained of, but_ of that the jury were the judges, and they have said such was not the case. The reversal of this judgment may deprive plaintiff of his right to recover and throw the whole burden of the loss and injury upon him, while at the same time he has a meritorious action against the plow company for his damages. The fact, if true, that the Murdocks were joint tort-feasors with the plow company does not, in law, release it from a judgment against itself alone. The plaintiff had his action against any one or all of the wrongdoers. Hayden v. Woods, 16 Neb. 306. They are jointly and severally liable for their wrongful acts, if any such were shown. Scott v. Flowers, 60 Neb. 675. The erroneous discharge of one participant in a joint wrong affords no ground of complaint to his codefendant. Cleland v. Anderson, 66 Neb. 252. I am unable to, detect any error in the instructions. I am fully persuaded that in all that occurred Bartlett was the employee of appellant and in no sense of the Murdocks. Harding v. St. Louis Nat. Stock Yards, 212 Ill. 114; Driscoll v. Towle, 181 Mass. 116.
In any view of the case, as presented by this record, the judgment of the district court should, in my opinion, be affirmed.
Fawcett, J., concurs in this dissent.